940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia THOMPSON, Eddie Thompson, Jr., Plaintiffs-Appellants,v.PEOPLES LIBERTY BANK, also known as Star Bank of KentonCounty, Inc., Ralph Haile, Richard Nelson, Richard Slukich,City of Covington, Denny Bowman, Joseph Condit, TerryHughes, Daniel Zalla, John Elfers, Defendants-Appellees.
No. 91-5495.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JAMES HARVEY, Senior District Judge.*

ORDER

2
Patricia Thompson and Eddie Thompson, Jr., Kentucky residents, appeal pro se from the district court order dismissing their civil rights action filed under 42 U.S.C. Secs. 1982, 1983, and 1985.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Mr. and Mrs. Thompson filed this complaint on September 14, 1990, seeking monetary damages from the defendants for an alleged racially-based conspiracy against them which included foreclosing on three parcels of real estate in 1976, and the 1978 beating and jailing of Eddie Thompson.  The district court granted defendants' motion to dismiss on the ground that the complaint was barred by the statute of limitations.  The district court also noted that the claims were probably barred by res judicata, based on previous actions filed by the plaintiffs in both state and federal courts which arose out of the same alleged facts.  This appeal followed.


4
Upon consideration, it is concluded that this action was properly dismissed as barred by the statute of limitations.  The statute of limitations for civil rights actions arising in Kentucky is one year.  Collard v. Kentucky Board of Nursing, 896 F.2d 179, 182 (6th Cir.1990).  Plaintiffs' argument that the statute was tolled when the district court abstained from deciding the federal claims in a previous action is meritless, as the record shows the district court did not abstain in the previous case, but rendered summary judgment for the defendants.  Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.  Appellee Slukich may submit a bill of costs within fourteen days of the date of entry of this order.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation